Citation Nr: 9903681	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-30 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability, including calcaneal spurs of the great toes. 

2.  Entitlement to service connection for a left shoulder and 
arm disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973 and from December 1990 to August 1991.  He 
also had service in the Reserves.

This appeal arises from rating decisions of the Montgomery, 
Alabama, Regional Office (RO).  The appeal for service 
connection for bilateral foot disability including calcaneal 
spurs of the great toes arises from a rating decision of June 
1993.  The appeal for service connection for a left shoulder 
and arm disability arises from a rating decision in November 
1994.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for a bilateral 
foot disability has been developed.

2.  There is no evidence of any foot disorder during the 
period of active service from 1971 to 1973.  

3.  There is no evidence that a foot disorder first noted in 
July 1980 was due to an injury during any period of inactive 
duty for training or was incurred during a period of active 
duty for training.

4.  There is clear and convincing evidence that the veteran 
had a bilateral foot disability prior to any period of duty 
subsequent to July 1980.

5.  There is no evidence of aggravation of a preexisting 
bilateral foot disability during any period of active service 
subsequent to July 1980.  

6.  Any left shoulder or arm problem during service from 1971 
to 1973 was acute.

7.  There is no competent evidence that any left shoulder and 
arm disability that may be present is related to service.


CONCLUSION OF LAW

1.  A bilateral foot disability including calcaneal spurs of 
the great toes was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.6(a), 3.303, 3.304(b), 3.306(a) 
(1998).

2.  The claim for service connection for a left shoulder and 
arm disability is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.6(a), 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be resolved is whether the 
veteran's claims are well-grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (Court) has held that the 
statutory "duty to assist" under 38 U.S.C.A. § 5107(a) 
(West 1991) does not arise until there is a well-grounded 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).

Active service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 C.F.R. § 3.6(a) (1998).

Foot disability

As an initial matter, a rating decision in April 1982 denied 
service connection for "porokeratosis plantaris, great toes, 
bilateral."  The veteran was notified of this decision in an 
April 1982 letter to him.  This decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).  
However, the veteran has had additional service since the 
1982 determination.  Accordingly, the veteran's claim will be 
treated as a new claim.

The Board of Veterans' Appeals (Board) finds that the 
veteran's claim is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, a plausible claim 
has been presented.  The veteran has not indicated that 
additional relevant evidence of probative value may be 
obtained which has not already been sought and associated 
with his claims folder.  Accordingly, the Board finds that 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

The service medical records for the veteran's period of 
active service from 1971 to 1973 do not show any complaints 
or diagnoses related to the feet.  The report of medical 
examination, dated in March 1973 for separation from service, 
notes that the clinical evaluation of the feet was normal.  
Additionally, a report of medical history from 1974 shows 
that the veteran did not complain of any foot problems and a 
report of medical examination from 1974 shows that the 
clinical evaluation of the feet was normal.  The veteran 
testified that his foot problems began during this period of 
service.  However, there is no competent evidence of this.  
Accordingly, there is no evidence of any foot disorder during 
the period of active service from 1971 to 1973.  38 C.F.R. 
§§ 3.6(a), 3.303 (1998).

The veteran had service in the Reserves subsequent to his 
1973 release from active service.  As noted above, there were 
no complaints related to the feet or findings of foot 
problems in 1974.  A 1978 report of medical history notes 
that the veteran indicated that he did not have any foot 
trouble and a 1978 report of medical examination notes that 
the clinical evaluation of the feet was normal.  It was not 
until July 1980 when a letter from private podiatrist 
indicates that the veteran had enucleated porokeratosis 
plantaris of the left and right great toe.  However, there is 
no evidence that this foot condition was due to an injury 
during any period of inactive duty for training or was 
incurred during a period of active duty for training.  
38 C.F.R. §§ 3.6(a), 3.303 (1998).

As noted above, the veteran was noted with enucleated 
porokeratosis plantaris of the left and right great toe in 
July 1980.  The private podiatrist's letter constitutes clear 
and convincing evidence that the veteran had a bilateral foot 
disability prior to any period of active service subsequent 
to July 1980.  38 C.F.R. § 3.304(b) (1998).  

An August 1980 service medical record clinical record entry 
notes an assessment of bilateral keratosis and indicates that 
the veteran was under the care of a civilian foot specialist.  
An April 1982 letter from the private podiatrist again notes 
enucleated porokeratosis plantaris of the left and right 
great toe.  Additionally, an October 1982 report of medical 
history notes bone spurs of the feet.  A January 1988 service 
clinical record notes calluses of the feet and a history of 
bone spurs.  The record notes that there was a long history 
of bone spurs on both feet since 1973 with exacerbations and 
remissions with the last exacerbation being recently.  The 
record notes that the veteran had been on active duty for 
training for one day.  However, the finding that the bone 
spurs existed since 1973 is presumably based on information 
provided by the veteran, information with is not corroborated 
in any way by competent medical evidence.  As noted above, 
there is no competent medical evidence of foot problems until 
July 1980.  

Reports of medical history in April 1990 and April 1991 also 
note that the veteran indicated that he had foot trouble.  
Reports of medical examination in July 1987, April 1990, and 
April 1991 indicate that the clinical evaluation of the feet 
was normal.  None of the evidence which indicates that the 
veteran had foot problems shows that there was an actual 
increased in severity during any period of active duty for 
training.  Additionally, there is no evidence of an injury to 
the feet causing aggravation during any period of inactive 
duty for training.  Accordingly, there is no evidence of an 
increase in severity of a preexisting bilateral foot 
disability during any period of active service subsequent to 
July 1980.  38 C.F.R. §§ 3.6(a), 3.306(a) (1998).

The veteran served on a period of active duty from December 
1990 to August 1991.  However, there is no evidence of any 
complaints or treatment of his feet during this period of 
active service.  Accordingly, there is no evidence of 
aggravation of his preexisting foot disability during active 
service from 1990 to 1991.  38 C.F.R. §§ 3.6(a), 3.306(a) 
(1998).

The veteran served in the Reserves subsequent to his 1991 
release from active duty until 1996.  A report of medical 
history, dated in October 1991, notes spurs on the big toe.  
An August 1992 report of medical history notes bilateral 
spurs of the great toes.  Additionally, a June 1993 report of 
medical history notes that the veteran complained of foot 
trouble.  However, the June 1993 report of medical 
examination indicates that the clinical evaluation of the 
veteran's feet was normal.  Additionally, VA medical records 
subsequent to the veteran's 1991 discharge from service do 
not show that his foot disorder was aggravated by service.  
None of the medical evidence from this period indicates that 
there was aggravation of the veteran's preexisting foot 
disorder during any period of active duty for training.  
There is also no evidence of any injury to the feet to cause 
aggravation during any period of inactive duty for training.  
Accordingly, there is no evidence of aggravation of a 
bilateral foot disorder during any period of active service 
subsequent to August 1991.  38 C.F.R. §§ 3.6(a), 3.306(a) 
(1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for service connection for a 
bilateral foot disorder, including calcaneal spurs of the 
great toes.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.6(a), 3.303, 3.304(b), 
3.306(a) (1998).

Left shoulder and arm disability

A May 1972 clinical record entry indicates that the veteran 
complained of his left arm hurting.  The impression was 
probably no dislocation.  A March 21, 1973, clinical record 
notes that the veteran complained of shoulder pain.  However, 
the report of medical examination, dated March 22, 1973, 
notes that the clinical evaluation of the upper extremities 
and other musculoskeletal was normal.  Additionally, a 1974 
report of medical history shows that the veteran indicated 
that he did not have a painful or trick shoulder or elbow.  A 
1974 report of medical examination notes that the clinical 
evaluation of the upper extremities and other musculoskeletal 
was normal.  Accordingly, any left shoulder or arm problem 
during service from 1971 to 1973 was acute.  38 C.F.R. 
§ 3.303(a), (b) (1998).

There is no evidence of any left shoulder or arm problems in 
the veteran's service medical records during his service in 
the Reserves subsequent to 1973 or the active duty period 
from 1990 to 1991.  Reports of medical history for this 
period of time do not show any complaints related to the left 
shoulder and arm, and reports of medical examination do not 
show a left shoulder or arm problem.  A report of medical 
history, dated in June 1993, notes that the veteran indicated 
that he had not had a painful or trick shoulder or elbow.  A 
report of medical examination, dated in June 1993, notes that 
the clinical evaluation of the upper extremities and other 
musculoskeletal was normal.  It was not until July 1994 that 
a VA medical certificate indicated that the veteran 
complained of shoulder pain with the assessment being 
arthritis of shoulder.  However, a report of VA X-rays, also 
dated in July 1994, notes that there was no abnormality seen.  
There is no competent evidence that any left shoulder or arm 
disability that may be present is related to any active 
service.  38 C.F.R. § 3.303(b), (d) (1998).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence of a nexus between 
any left shoulder or arm disability that may be present and 
any period of active service.  Accordingly, the claim is not 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992), 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

Based on the foregoing, the veteran's claim for service 
connection for left shoulder and arm disability is denied as 
being not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

1.  Service connection for a bilateral foot disability 
including calcaneal spurs of the great toes is denied.
2.  Service connection for a left shoulder and arm disability 
is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals




- 9 -


